                                    Gregory Messer
                                   Chapter 7 Trustee
                               26 Court Street, Suite 2400
                               Brooklyn, New York 11242
                         Tel: 718-858-1474 Fax No.718-797-5360




                                     October 30, 2020

Clerk
United States Bankruptcy Court
1 Bowling Green
New York, NY 10004

                    Re: Jeffrey Winick
                    Case No. 20-11976 (SHL)

Dear Sir or Madam:

       Please be advised that I am the Trustee in the above referenced bankruptcy.

       There are assets in this case for distribution to creditors. Please send out the
appropriate notices at your earliest convenience.


                                       Sincerely,
                                  /s/ Gregory Messer

GM:mw                                 Gregory Messer
